In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 10-0650V
                                 Filed: September 26, 2014
                                    (Not to be published)


*************************
                           *
SARAH TOOR,                *
                           *
               Petitioner, *                         Decision by Stipulation; Attorney’s
                           *                         Fees & Costs
          v.               *
                           *
SECRETARY OF HEALTH AND    *
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************

Peter H. Meyers, National Law Center, Washington, DC, for Petitioner.

Debra A. Filteau Begley, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                       ATTORNEYS’ FEES AND COSTS DECISION1

       On September 27, 2010, Ms. Toor filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (Athe Vaccine Program@). On July 29, 2014, I
dismissed petitioner’s claim in a Decision Denying Entitlement To Compensation.


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the
public. (Id.)
        On September 24, 2014, counsel for both parties filed another joint stipulation, this time
in regards to attorneys’ fees and costs. The parties have stipulated that Petitioner is not
requesting reimbursement for attorneys’ fees and costs for work performed by her current
attorney, Peter H. Meyers, and she therefore waives her right to seek further attorneys’ fees or
costs for work performed by her current counsel, Peter H. Meyers.

       Petitioner does, nevertheless, seeks fess for her former counsel, Ronald C Homer, in the
amount of $1,996.60, in the form of a check payable to Petitioner and Petitioner’s former
counsel. Additionally, Petitioner had filed a statement of costs in compliance with General
Order No. 9, stating that she did not incur any additional costs while pursuing this claim. This
amount represents a sum to which Respondent does not object.

        I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award should be made in the form of a check payable jointly to Petitioner and Petitioner’s
former counsel, Ronald C. Homer. In the absence of a motion for review filed pursuant to RCFC
Appendix B, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.2


       IT IS SO ORDERED.
                                                         /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master




2
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by both (either
separately or jointly) filing a notice renouncing their right to seek review.